DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on 05/24/2021.
The application has been amended as follows: 

A.	Amend claims 1, 3 – 4 and 6 to read as follows:
Claim 1, A pressing tool for bone surgery, comprising:
a pressing member having a straight, columnar shaft portion extending along a longitudinal axis from a distal end to an opposite proximal end, said shaft portion having a male thread along the longitudinal axis and terminating in a head portion having a pressing surface formed of a convex and substantially spherical surface at said distal end; and
a hook member formed to have a hook shape that is to be engaged with a surface of a bone, the hook member having a cylindrical support portion at a first end, the support portion is configured to support the pressing member so that the pressing surface is directed toward a second end of the hook member, [[and]] the hook member having at least one projection at the second end, the at least one projection configured to bite a surface of the bone,
wherein the support portion supports the pressing member in state of the pressing member [[is]] being movable in a longitudinal direction toward the at least one projection;
the cylindrical support portion has a screw hole extending therethrough in the longitudinal direction to be fastened to the male thread of the shaft portion; 
the cylindrical support portion has a slit extending therethrough in a radial direction throughout an entire length of the cylindrical support portion in the longitudinal direction that allows an interior of the screw hole and an exterior of the support portion to communicate with each other in the radial direction of the screw hole, the slit extending in the longitudinal direction along a center axis of the screw hole, and
a guide pin is inserted into the screw hole in the radial direction.
Claim 3, The pressing tool for bone surgery according to Claim 1, wherein the at least one projection 
Claim 4, The pressing tool for bone surgery according to Claim 1, wherein the at least one projection an extended line of an axis line along which the pressing member is movable.
Claim 6, The pressing tool for bone surgery according to Claim 1, wherein the at least one projection 
B. 	Allow claims 1, 3 – 6 and 8 – 10.
C.	 Cancel claims 2 and 7.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Dell’oca (US Pub. 2011/0106183 A1) which discloses a related pressing tool for bone surgery [abstract, Figs. 1-2] having a hook (at least portion of 104), support portion (at least portion by 128) and a pressing member (at least portion of 136). However, Dell’oca does not disclose all the limitations of the claimed pressing tool, mainly the configuration of the support portion in combination with the hook member, the pressing tool and the guide pin. Accordingly, the claims as currently amended are allowable over the discovered prior art. 
Other related discovered references, which were discussed during the interview, are to O’Daly (US Pub. 2015/0313640 A1) and Kim et al. (US Pub. 2017/0265880 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775